C. A. 7th Cir. [Probable jurisdiction postponed, 479 U. S. 881.] The parties are directed to file supplemental briefs addressing the merits of the second question presented in appellants’ jurisdictional statement, as well as the question whether the Court of Appeals’ decision is sufficiently final to permit this Court to take jurisdiction over the case under 28 U. S. C. § 1254(2) to review both questions presented. Rule 35 of the Rules of this Court prescribes the time for filing these supplemental briefs.